Citation Nr: 0207090	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-17 517A	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to an initial rating in excess of 70 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel



WITNESS AT HEARING ON APPEAL

The veteran  


INTRODUCTION

The veteran had active military service from November 1972 to 
January 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued the noncompensable rating for 
bilateral hearing loss and a September 2001 rating action by 
the decision review officer at the Portland, Oregon, VARO, 
which granted service connection and an initial 70 percent 
rating for PTSD from June 1997.  

The veteran currently resides in the jurisdiction of the 
Portland, Oregon, VARO.  

In October 2001, the veteran filed a formal claim for a total 
rating based upon individual unemployability and an informal 
claim for a temporary total rating for hospitalization.  
Because these claims have not yet been adjudicated, they are 
referred to the RO for appropriate action.  Bruce v. West, 11 
Vet. App. 405, 408 (1998).  

Appellate consideration of the issue of entitlement to an 
initial rating in excess of 70 percent for PTSD will be 
deferred pending completion of the development requested in 
the REMAND portion of this decision.  




FINDINGS OF FACT

1.  The old criteria for hearing loss in effect prior to June 
10, 1999 and the new criteria in effect from June 10, 1999 
are equally favorable to the veteran.  

2.  VA audiological examinations in October 1996, August 
1998, and June 2001 demonstrate no more than Level I hearing 
impairment in each ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100, 
4.86 (1998) (effective prior to June 10, 1999); 38 C.F.R. 
§§ 3.321, 4.85, Diagnostic Code 6100, 4.86 (2001) (effective 
from June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An August 1990 rating decision granted service connection for 
right ear hearing loss and an initial noncompensable rating 
from April 1990.  The June 1991 hearing officer's decision 
and the July 1991 rating decision granted service connection 
for left ear hearing loss and continued the initial 
noncompensable rating for bilateral hearing loss.  The 
September 1991 rating decision continued the noncompensable 
rating.  A January 1992 Board decision continued the 
noncompensable rating and became final because the veteran 
was notified of the decision by letter, and he did not 
appeal.  38 U.S.C.A. §§ 7104(b), 7266(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.1001, 20.1100 (2001).  

Over four years later, the veteran filed a claim for an 
increased rating in September 1996.  The veteran was sent for 
a new VA audiological examination in October 1996, and pure 
tone thresholds, in decibels, were: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
5
70
80
43
LEFT
15
10
60
80
41

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear 
using the Maryland CNC speech discrimination test.  The 
diagnosis was moderately severe to severe sensorineural 
hearing loss at 3000-8000 Hertz bilaterally.  

A December 1996 rating decision continued the noncompensable 
rating, and the veteran perfected a timely appeal.  While the 
veteran pursued this appeal, he simultaneously pursued claims 
for compensation for other disabilities.  

Eventually, an August 1998 VA audiological examination 
revealed pure tone thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
10
70
85
47
LEFT
15
15
40
90
40

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear 
using the Maryland CNC speech discrimination test.  The 
August 1998 VA diagnosis was severe sensorineural hearing 
loss at 3000-8000 Hertz in the right ear and moderate to 
profound sensorineural hearing loss at 3000-8000 Hertz in the 
left ear.  

In October 1998, the RO referred the veteran's claim to the 
Director, Compensation and Pension Service, in Washington, 
District of Columbia, to determine if an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
was warranted.  The Director denied an extraschedular rating 
in April 1999, and the supplemental statement of the case in 
June 1999 informed the veteran that no basis had been 
identified for assigning an extraschedular compensable rating 
for bilateral hearing loss.  

The June 2001 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
70
70
46
LEFT
20
20
55
80
44

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear 
using the Maryland CNC speech discrimination test.  The June 
2001 VA diagnosis was mild sloping to moderately severe 
sensorineural hearing loss in the right ear and mild sloping 
to severe sensorineural hearing loss in the left ear.  

In lay statements since September 1996, the veteran and his 
representative contend that his hearing has worsened.  The 
veteran contends that his hearing aids cause nausea and do 
not help him hear better.  As the self-employed proprietor of 
an electronics repair shop, the veteran repairs televisions, 
stereos, radios, computer monitors, and other electronic 
units at his shop, talks with clients by phone, and travels 
to job sites.  He and his wife contend that hearing 
difficulties on the phone have caused him to repeatedly 
misunderstand addresses, phone numbers, and repair requests.  
He has missed jobs for individual clients and overflow jobs 
from larger shops because he went to the wrong address or 
called the wrong number.  He feels very discouraged when he 
has to refund money to clients because of this kind of error.  

The veteran's wife, brother, and two former technicians have 
been present when the veteran experienced trouble hearing the 
subtle vibrations and high-pitched sounds that are so 
important to troubleshooting and repairing electronics.  The 
technicians assert that the veteran hired them for specific 
projects only after he had been unable to hear well enough to 
finish them on his own.  The veteran feels that the VA does 
not grasp how important sound is to diagnosing electronics 
repairs or the extent to which hearing loss hampers the 
business of an electronics repairman.  The veteran and his 
wife feel that the electronic shop's productivity and 
goodwill has declined because the veteran is forced to spend 
longer on each project and repeat repairs to compensate for 
his hearing loss.  Federal tax forms show that the veteran's 
gross income from the electronics repair shop dropped from 
approximately $78,000 in 1993 to $40,000-$45,0000 per year in 
1994, 1995, and 1996.  


Analysis

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
health care providers.  The veteran received VA examinations, 
filed numerous lay statements with the RO, and provided sworn 
testimony at a September 1997 regional office hearing.  The 
RO's September 1996, July 1998, October 1998, and May 2001 
letters to the veteran, the December 1996 rating decision, 
and the February 1997, November 1997, June 1999, November 
1999, and September 2001 statements of the case informed the 
veteran of the applicable laws and regulations and of the 
evidence needed to substantiate the claim.  The June 1999 
supplemental statement of the case informed the veteran that 
the Director of the Compensation and Pension Service had 
identified no basis for assigning an extraschedular 
compensable rating for bilateral hearing loss, and the May 
2001 letter informed him of the provisions of the newly 
enacted Veterans Claims Assistance Act of 2000.  Since the 
veteran was informed of the applicable laws and regulations 
and of the evidence needed to substantiate the claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for 
hearing loss were revised effective June 10, 1999.  Where a 
law or regulation changes after a claim is filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  
Henderson v. West, 12 Vet. App. 11, 24 (1998).  For the 
period from September 1996, which is when the veteran filed 
the claim for an increased rating, until June 10, 1999, which 
is the effective date of the regulatory change, the Board 
will apply the old regulation.  For the period from June 10, 
1999, the Board will apply the more favorable of the old and 
new regulations.  VAOPGCPREC 3-2000 (2000).  

In this case, the old criteria in effect prior to June 10, 
1999, and the new criteria in effect since June 10, 1999, 
yield the same result.  Evaluations of defective hearing 
ranging from noncompensable to 100 percent are based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average threshold level as measured by pure tone and 
audiometry tests.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes auditory 
acuity levels from I to XI.  See 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, Tables VI-VII, 4.86.  The schedular 
disability rating is derived by mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

At the three audiological examinations since September 1996, 
the worst puretone threshold average was 43 decibels in the 
right ear in October 1996 and 40 decibels in the left ear in 
August 1998.  The worse speech recognition abilities were 
92 percent in the right ear in June 2001 and 96 percent in 
the left ear in October 1996 and June 2001.  Applying these 
measurements to Table VI yields Level I hearing impairment in 
the right ear and Level I hearing impairment in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  Applying both Level I 
hearing impairments to Table VII yields a noncompensable 
rating.  38 C.F.R. § 4.85, Table VII.  

While audiological examinations since October 1996 have shown 
moderately severe to severe sensorineural hearing loss at 
3000-8000 Hertz bilaterally, measurements above 4000 Hertz 
are not used to calculate the puretone threshold average for 
VA purposes.  The puretone threshold average is specifically 
defined as the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  See 38 C.F.R. 
§ 4.85(d).  The United States Congress intended for the 
average to exclude consideration of puretone thresholds below 
1000 Hertz or above 4000 Hertz.  When considering proposed 
changes to 38 C.F.R. § 4.85 in December 1987, Congress 
recognized that Table VI was developed during months of 
consultations with VA's Department of Medicine and Surgery 
and that it represented the best judgment of experts in the 
field.  As Congress noted, to modify Table VI without the 
support of scientific or medical evidence would not have been 
justified.  See 52 Fed. Reg. 44117, (December 18, 1987).  

Nor should the veteran receive a compensable rating because 
he wears hearing aids to assist him in daily functioning.  
After he was fitted with new hearing aids in June 1999, his 
warble tone thresholds showed significant improvement of 20-
25 decibels at 3000 Hertz and 4000 Hertz, and the veteran 
reported a comfortable fit and good sound quality and 
clarity.  Congress specifically stated that it would be 
inconsistent with the purpose of VA compensation to pay 
additional compensation for hearing impairment that was 
improved through the use of an assistive device that was 
already provided free of charge.  See 52 Fed. Reg. 44117, 
(December 18, 1987).  

When no more than Level I hearing impairment exists in each 
ear, a noncompensable rating should continue.  When there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).  

Finally, an extraschedular rating is not warranted because 
exceptional circumstances have not been demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(2001).  The veteran has continued to work as a 
self-employed electronics repairman, and the record shows 
that all hearing examinations and appointments have taken 
place on an outpatient basis.  The veteran's service-
connected PTSD and tinnitus, for which he already receives 
compensable ratings, have been primary contributors to his 
occupational impairment, including verbal communication 
problems over the phone.  Referral for consideration of an 
extraschedular compensable rating for bilateral hearing loss 
is not currently warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


REMAND

The September 2001 rating action by the decision review 
officer granted service connection and an initial 70 percent 
rating for PTSD from June 1997.  The representative's June 
2002 written brief presentation served as a notice of 
disagreement with the initial 70 percent rating and placed 
the issue in appellate state.  As a result, the matter must 
be remanded for the RO to issue a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2001); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  

The matter is REMANDED for the following action: 

The RO should issue the veteran and his 
representative, if any, a statement of 
the case on the issue of entitlement to 
an initial rating in excess of 70 percent 
for PTSD.  The RO should afford the 
veteran the applicable period of time in 
which to perfect the appeal on that 
issue.   

Thereafter, if appropriate, the case should be returned to 
the Board for final appellate review.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

